ETAILED ACTION
The following is an Allowance in response to application number 16/714,966 filed 12/13/2021. Claims 1, 3-11, and 13-20 are pending and are allowed. IDS filed 10/27/2021 has been considered.


Reasons for Allowance
Claims 1, 3-11, and 13-20 were pending. Claims 1, 3-11, and 13-20 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1, 3-11, and 13-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, non-transitory computer-readable medium, and systems for minimizing unmet demand to include “identifying one or more runs of consecutive time units within a timeframe, wherein (i) supplies of a product are added to a stock of the product and demands for the product are fulfilled from the stock of the product during the timeframe, and (ii) a run begins with a time unit that includes an addition of supply to the stock and includes all subsequent consecutive time units that do not include another addition of supply to the stock; for each of the runs of consecutive time units, (i) identifying a set of maximal excess configurations of met and unmet demands from a set of all demands for the product during the run, (ii) removing from the current output set of configurations all configurations except the configuration with the greatest amount of excess supply for each possible number of unmet demands during the run, and (iii) creating a current output set of configurations for the run; for at least one configuration selected from a final current output set for a final run within the timeframe, assigning supply units from a specific supply to satisfy a demand quantity of each met demand; and transmitting an instruction to fulfill demands over the timeframe in accordance with the assignments.” The closest prior art and unmet demands from a set of all demands for a product and creating a final current output set of configurations that assigns supply units from a specify supply to satisfy a demand quantity of each met demand. The additional references Examiner found to be relevant but unable to be relied on to disclose the features of the independent claims are Mulay et al, US 2019/0258979 A1, which features very similar to those of Wicker; Gopinath et al, US 2015/0379449 A1, which discloses using point of sale data and distribution-level order data to generate a forecast and replenishment plant for an item; Narayanam et al, US 20190238620 A1, which discloses minimizing unmet demand data for a set of outage scenarios based in part on a probability of occurrence. The relevant prior art references individually and as a combination fail to disclose identifying a set of maximal excess configurations of met and unmet demands from a set of all demands for the product during the run, and (ii) creating a current output set of configurations for the run; for at least one configuration selected from a final current output set for a final run within the timeframe, assigning supply units from a specific supply to satisfy a demand quantity of each met demand of the present independent claims. 
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process and machine. Step 2A, prong 1: The claims recite a certain method of organizing human activity. Step 2A, prong 2: The claims recite the additional elements “for each of the runs of consecutive time units, (i) identifying a set of maximal excess configurations of met and unmet demands from a set of all demands for the product during the run … (ii) removing from  the current output set of configurations all configurations except the configuration with the greatest 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Wicker et al, US Publication No. 20200012983 A1, methods and systems for managing supply chains are disclosed. Replenishment of items within retail stores and distribution centers is optimized to respond to real-time demands. One method includes receiving demand signals corresponding to a sold inventory items and evaluating those demand signals against real-time inventory positions and demand forecasts for that particular inventory item to determine whether to replenish the inventory item and how 
Mulay et al, US Publication No. 2019/0258979 A1, Methods and systems for managing inventory movements are disclosed. Transfer orders are issued to move inventory from location to location in response to real-time demand events. One method includes receiving an inventory request in response to demand signals. The inventory request is analyzed to determine if inventory needs to be moved within the supply chain to satisfy the request. Origin locations are identified that have available stock of the requested items. Transfer orders are issued for each movement on an individual item basis regardless of the type of event that prompted the transfer. The transfer management system responds in real-time to inventory demands from both online and in-store sales.
Gopinath et al, US Publication No. 2015/0379449 A1, a method, system, and computer program product for generating forecasts and replenishment plans. Some embodiments commence upon receiving point-of-sale data, then receiving distribution-level order data in a second data format. The first point-of-sale data comprises an item identifier and a first date or first date range, and the distribution-level order data comprises the item identifier and a second date or second date range. The originators of the order data are determined using address identifiers (e.g., network location identifiers). The received data is combined wherein at least a portion of the point-of-sale data is combined with at least a portion of the distribution-level order data to generate a combined forecast for the item. Further processing includes receiving an inventory model parameter and combining at least a portion of the first point-of-sale consumption data with at least a portion of the distribution-level order data to generate a replenishment plan for the item.
Narayanam et al, US Publication No. 20190238620 A1, methods, systems and computer program products for resource position planning are provided herein. A computer-implemented method includes generating a multi-commodity flow network for locations of a distributed service network over 
Luo et al, A Dynamic Vehicle Routing Problem for Responding to Large-Scale Emergencies, 2017, in this paper, we propose a mathematical model for a dynamic vehicle routing problem (VRP) to minimize unmet demand with stochastic demands and real-time vehicle control in large-scale emergencies. In this context, we consider that one depot may not supply all demand nodes with sufficient medicine that they need in limited time. The problem involves multiple vehicles with various capacities and instantaneous variations of service requests in demand nodes. Both dispatched (serving on a route) and undispatched (at the depot) vehicles are considered in the problem. And the route adjustments arising from new or reduced demand nodes and various service requests are also considered. Then, we propose a hybrid solution algorithm based on C-W saving and tabu search algorithms to solve the proposed model. Finally, experiments demonstrate the effectiveness of the proposed model and algorithm.
Varghese et al, Stockout prediction using matrices and linear supply chain model, 2018, this paper presents a stockout deterministic prediction method based on the use of a single level model of the supply chain. The warehouse has both open orders to be shipped as well as replenishment orders 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624